RETIREMENT AND SEPARATION AGREEMENT

          THIS RETIREMENT AND SEPARATION AGREEMENT (this "Agreement"), is made,
entered into and effective as of May 1, 2005 (the "Retirement Date"), by and
between MYERS INDUSTRIES, INC. (the "Company"), located at 1293 South Main
Street, Akron, Ohio 44301 and STEPHEN E. MYERS ("Myers"), residing at 53 Aurora
Street, Hudson, Ohio 44236.

WITNESSETH

:



          WHEREAS, prior to the Retirement Date, Myers was the Chairman
("Company Chair") and Chief Executive Officer ("CEO") of the Company;

          WHEREAS, on the Retirement Date, Myers resigned and retired as CEO and
Company Chair and from any and all offices of the Company, as well as any other
position, office or directorship of any other entity for which Myers was
serving;

          WHEREAS, on the Retirement Date, Myers was appointed as Chair
("Chairman") of the Company's Board of Directors (the "Board");

          WHEREAS, the Company accepts Myers' resignations and retirement as of
the dates referenced above;

          WHEREAS, the Company and Myers desire to set forth the payments and
benefits that Myers will be entitled to receive from the Company in connection
with his resignations and retirement and with the eventual cessation of his
employment with the Company; and

          WHEREAS, the Company and Myers wish to resolve, settle and/or
compromise certain matters, claims and issues between them, including, without
limitation, Myers' resignation from the offices he held and eventually, on the
Termination Date (as hereinafter defined) from his employment with the Company.

          NOW, THEREFORE, in consideration of the promises and agreements
contained herein and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, and intending to be legally bound, the
Company and Myers hereby agree as follows:

          1.  Resignation and Retirement. Myers hereby acknowledges and confirms
his resignation, effective on the Retirement Date, from his position as CEO and
Company Chair. Myers further resigns, effective on the Retirement Date: (a) from
all other offices of the Company to which he has been elected by the Board of
Directors of the Company (or to which he has otherwise been appointed), (b) from
all offices of any entity that is a subsidiary of, or is otherwise related to or
affiliated with, the Company, (c) from all administrative, fiduciary or other
positions he may hold with respect to arrangements or plans for, of or relating
to the Company, and (d) from any other directorship, office, or position of any
corporation, partnership, joint venture, trust or other enterprise (each, an
"Other Entity") insofar as Myers is serving in the directorship, office, or
position of the Other Entity at the request of the Company. Myers also agrees
that, effective May 1, 2009 (the "Termination Date"), he shall resign as an
employee of the Company and as Chairman, in the event he still holds that
office. Notwithstanding anything to the contrary in this Agreement, nothing
contained herein shall (a) impact Myers' term as Chairman, to which he was
appointed by the Board on the Retirement Date and which shall be governed in
accordance with the Company's code of regulations and charter documents;
(b) waive any of Myers' rights, or limit or restrict in any manner the exercise
of any of Myers' rights as a shareholder of the Company under Ohio law, the
Company's articles of incorporation or code of regulations; or (c) limit or
restrict in any manner the exercise of Myers' rights or the discharge of his
fiduciary obligations as a director of the Company. The Company hereby consents
to and accepts the resignations and retirement referenced in this Paragraph 1.

          2.  Chairman. After the Retirement Date, Myers shall serve as Chairman
in accordance with his appointment on the Retirement Date, and the Company's
code of regulations and charter documents. Consistent with its code of
regulations and charter documents, as well as its corporate governance policies,
and without in any way impairing the proper exercise of all applicable fiduciary
duties by the Board, the Company agrees that the Nominating Committee of the
Board of Directors (or any successor to such committee) will consider inclusion
of Myers in the Board's slate of nominees for election as a director at each
annual meeting held during the term of this Agreement. For so long as he serves
as Chairman, Myers shall exercise all of the usual duties of the chairman of a
board of directors contemplated by Ohio law and/or the Company's code of
regulations or charter documents, including, without limitation, presiding over
meetings of the Board. Myers acknowledges and agrees that, while serving as
Chairman, he shall not hold himself out to any party as (a) being an officer or
executive of the Company; (b) having authority to bind, or otherwise act on
behalf of, the Company; or (c) having authority to direct the activities of
Company employees; provided, however, that Myers may undertake any activities
specifically assigned to him by the Company's CEO pursuant to Paragraph 11.

          3.  Term. This Agreement shall commence on the Retirement Date and
terminate on the Termination Date.

          4.  Additional Compensation and Benefits. In consideration of the
promises made by Myers in this Agreement and subject to the conditions hereof,
the Company agrees to the following:

                a.  Continued Compensation. During the period beginning on the
Retirement Date and continuing until the Termination Date (the "Severance
Period"), Myers will continue as a non-executive, non-officer, non-policymaking
employee of the Company, at an annual salary of $60,000. In addition, Myers
shall receive payments in an annual amount of $220,000 as consideration for his
obligations under Paragraph 5, and $220,000 for his obligation under
Paragraphs 6, 7, and 8. All of the payments under this Paragraph 4.a shall be
made in accordance with the Company's normal payroll practices and subject to
applicable payroll tax deductions. Myers acknowledges and agrees that he shall
not receive any additional compensation beyond that provided in this Paragraph 4
for his services to the Company, including without limitation, his service as
Chairman.

                b.  Deferred Compensation

. Any amounts held for and on behalf of Myers under any deferred compensation
plan shall be distributed according to the terms and conditions of any such plan
and shall be based on the termination of his employment as of the Termination
Date. Any amounts paid hereunder shall be subject to applicable payroll tax
deductions.

                c.  Annual Bonus Plan

. Myers shall be eligible to receive any unpaid bonuses for years prior to 2005.
Myers shall not be eligible for annual bonus participation after the 2004 bonus
period. Any amounts paid hereunder shall be subject to applicable payroll tax
deductions.

                d.  Supplemental Executive Retirement Plan

. Myers shall be deemed to be fully vested under the Company's Supplemental
Executive Retirement Plan ("SERP") as of his Retirement Date, in accordance with
the terms of the SERP, which provide for payment of benefits commencing as of
the Termination Date. If, and to the extent that, the benefits payable under the
terms of the Company's SERP are enhanced in any material, generally applicable
way during the term of this Agreement, such changes shall be applied to Myers'
SERP benefits; provided, however, that nothing contained in this Agreement
ensures that the actual amount of Myers' SERP benefit shall be equal or greater
to the benefit provided any other specific participant. Any amounts paid
hereunder shall be subject to applicable payroll tax deductions.

                e.  Stock Options

. After the Retirement Date, Myers shall be granted stock options under the
Company's 1999 Stock Option Plan (or such later plan as may be adopted by the
Company) equivalent to the amounts and terms of the options granted to other,
non-employee members of the Board under any stock option plan for members of the
Board. Upon execution of this Agreement, the Company will grant Myers options
for 2,500 shares in respect of fiscal year 2005 in accordance with the Company's
1999 Stock Option Plan.

                f.  Medical Coverage

. During the Severance Period, the Company will ensure that coverage under the
Company's health care plan comparable to that provided to the Company's
employees (including any dental and prescription coverage) is available to Myers
and his dependents, at the Company's expense, with Myers contributing toward
such expense as per similarly situated employees. Should the Company's health
care plan deny or limit Myers' or any of his dependents' coverage due to a
pre-existing condition, the Company will reimburse Myers for the cost of any
supplemental insurance needed specifically to cover that pre-existing condition
for up to one (1) year from his enrollment date, at which time the exclusion
imposed by the Company's health care plan should be eliminated under the Health
Insurance Portability and Accountability Act ("HIPAA"). After the Termination
Date, for a period of eighteen (18) months, Myers may continue his participation
in the Company's employee health care plan pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1986, as amended ("COBRA") with such coverage then
in effect, whether individual or family, and the Company shall reimburse Myers
for the cost of such COBRA coverage. From the date that Myers' COBRA coverage
terminates until the date that he reaches age 75, Myers' shall be entitled to
reimbursement for any private supplemental health care coverage that he obtains
up to a maximum of the then-current cost of COBRA coverage under the Company's
health care plan. In addition, from the date that her COBRA coverage terminates
until she reaches age sixty-five (65), the Company shall reimburse Myers' wife,
Celeste Myers, for the cost of any private health care coverage that she obtains
up to a maximum of the then-current cost of COBRA coverage under the Company's
health care plan; provided that so long as Celeste Myers takes all steps
necessary to ensure that there is no gap in time in her enrollment in a health
care plan and that she qualifies as a HIPAA-eligible individual, then in the
event a pre-existing condition exclusion is applied by the private health care
insurance plan in which Celeste Myers enrolls after the date her COBRA coverage
under the Company's health care plan terminates, then the Company shall provide
coverage with respect to such condition at a cost to Celeste Myers that is no
greater than the maximum premium that may be charged for a standard policy
required to be issued by an Ohio insurer to a HIPAA-eligible person until such
time as the pre-existing condition exclusion ends.

                g.  Life, Disability and Long-Term Care Coverage

. During the Severance Period, the Company will provide Myers with coverage
under the Company's group life and disability insurance plans comparable to that
provided to employees of the Company. In addition, the Company will take such
action as may be necessary to cause Myers to continue to participate in the
Company's group long-term care insurance. Myers will be solely responsible for
payment of any participant contributions required in connection with his
election of coverage in the group life, disability or long-term care insurance
plans.

                h.  Motor Vehicle

. Within 30 days of the Retirement Date, the Company shall take any steps
necessary to transfer to Myers free and clear title to the Company-owned vehicle
that he used as of the Retirement Date. During the Severance Period, the Company
shall continue to provide Myers with coverage under its emergency travel
assistance services program comparable to that provided to employees of the
Company.

                i.  Office Space

. During the Severance Period, Myers shall be entitled to maintain his current
office at the Company; provided, however, that in the event that the Board
determines that it is in the best interest of the Company for Myers to vacate
the office at the Company premises then the Board may require Myers to do so.

                j.  Professional Fees

. The Company agrees to reimburse Myers for his reasonable legal fees and costs
(and related disbursements) associated with the negotiation of this Agreement
and incurred from April 15, 2005 until the execution of this Agreement.

                k.  Retirement, 401(k), and Profit-Sharing Plans

. Myers' post-Termination Date eligibility for benefits, if any, as a past
employee of the Company under any of the Company's retirement, 401(k), or
profit-sharing plans for Company employees shall be as set forth in the
respective plan documents and shall be based on the termination of his
employment as of the Termination Date.

                l.  Business Expenses

. At the Retirement Date, Myers will promptly pay any balance due on any Company
credit card or other account used by him for Company business. The Company will
promptly reimburse Myers for any pending, reasonable business-related credit
card charge for which Myers has not already been reimbursed, provided that Myers
submits usual and customary supporting documentation for such expenses. Myers
shall continue to be entitled to reimbursement for business expenses incurred
subsequent to the Retirement Date in connection with the performance of his
duties under this Agreement, subject to preapproval of the relevant duty and
expenses by the CEO.

                m.  Other Compensation and Benefits

. Except as specifically set forth herein, no other compensation or benefits are
due Myers.

                n.  No Effect on Rights to Indemnity

. Nothing contained in this Agreement shall be deemed to constitute a waiver or
modification of (a) Mr. Myers' rights to indemnification or advancement of
expenses under Section 1701.13 of the Ohio Revised Code or applicable provisions
of the Company's articles of incorporation and code of regulations, or under the
terms of any indemnity agreement; or (b) Mr. Myers' rights to coverage under the
terms of any director and officer liability insurance policy or self-insurance
maintained by the Company for the benefit of its directors and officers.

          5.  Non-Competition.

                a.  

During the Severance Period and for a period of one (1) year after the
Termination Date (the "Non-Competition Period"), Myers shall not, directly or
indirectly, do or suffer to be done any of the following: own, manage, control
or participate in the ownership, management, or control of, or be employed or
engaged by or otherwise affiliated or associated as a consultant, independent
contractor or otherwise with any other corporation, partnership, proprietorship,
firm, association, or other business entity, or otherwise engage in any
business, which is in competition with the Company's business; provided,
however, that the ownership of not more than one percent of any class of
publicly-traded securities of any entity shall not be deemed a violation of this
Paragraph 5. For purposes of this Agreement, the "Company's business" shall mean
any business in which the Company actively engages now or until the end of the
Severance Period, and any business in which the Company has actively engaged in
the two (2) year period prior to the date hereof.

                b.  

If Myers becomes aware of a business or employment opportunity he wishes to
pursue during the Non-Competition Period and questions whether that activity may
be prohibited by this Paragraph 5, Myers may request a written assurance from
the Company that his pursuit of that opportunity is not considered a violation
of his obligations hereunder. The Company shall seriously consider such a
request and shall not unreasonably withhold any written assurance requested by
Myers.

                c.  

In the event Myers shall violate any provision of this Paragraph 5 as to which
there is a specific time period during which he is prohibited from taking
certain actions or from engaging in certain activities as set forth in such
provision, then, in such event, such violation shall toll the running of such
time period from the date of such violation until such violation shall cease.
The foregoing shall in no way limit the Company's rights under Paragraph 10 of
this Agreement.

                d.  

Myers has carefully considered the nature and extent of the restrictions upon
him and the rights and remedies conferred upon the Company under this Paragraph
5 and this Agreement, and hereby acknowledges and agrees that the same are
reasonable in time and territory, are designed to eliminate competition which
otherwise would be unfair to the Company, do not stifle the inherent skill and
experience of Myers, would not operate as a bar to Myers' sole means of support,
are fully required to protect the legitimate interests of the Company and do not
confer a benefit upon the Company disproportionate to the detriment to Myers.
Myers further acknowledges that his obligations in this Paragraph 5 are made in
consideration of, and are adequately supported by the payments by the Company to
Myers described herein.

          6.  No Solicitation of Employees. Myers agrees that during the
Non-Competition Period he will not: (i) employ or assist in employing in a
business outside of the Company's business any person who is, or has been in the
12 month period prior to such individual's association with Myers an employee,
officer or agent of the Company, or any of its affiliated, related or subsidiary
entities, unless such employee was involuntarily terminated by the Company; or
(ii) induce any person who is an employee, officer or agent of the Company, or
any of its affiliated, related, or subsidiary entities to terminate such
relationship.

          7.  Release by Myers.

                a.  

Myers for himself and his dependents, successors, assigns, heirs, executors and
administrators (and his and their legal representatives of every kind), hereby
releases, dismisses, and forever discharges the Company from, and agrees to
indemnify the Company against, any and all arbitrations, claims (including
claims for attorney's fees), demands, damages, suits, proceedings, actions
and/or causes of action of any kind and every description, whether known or
unknown, which Myers now has or may have had for, upon, or by reason of any
cause whatsoever (except that this release shall not apply to the obligations of
the Company arising under this Agreement), against the Company ("Claims"),
including but not limited to:

                       (i)    

any and all Claims, directly or indirectly, arising out of or relating to: (A)
Myers' employment with the Company; or (B) Myers' resignation as CEO and Company
Chair, or any other position described in Paragraph 1 of this Agreement.

                       (ii)   

any and all claims of discrimination, including but not limited to claims of
discrimination on the basis of sex, race, age, national origin, marital status,
religion or disability, including, specifically, but without limiting the
generality of the foregoing, any claims under the Age Discrimination in
Employment Act, as amended (the "ADEA"), Title VII of the Civil Rights Act of
1964, as amended, the Americans with Disabilities Act of 1990, the Family and
Medical Leave Act of 1993 and Ohio Revised Code Chapter 4112;

                       (iii)  

any and all claims of wrongful or unjust discharge or breach of any contract or
promise, express or implied; and

                       (iv)   

any and all claims under or relating to any and all employee compensation,
employee benefit, employee severance or employee incentive bonus plans and
arrangements; provided that he shall remain entitled to the amounts and benefits
specified in Paragraph 4 above.

                b.  

Notwithstanding anything to the contrary in this Agreement, Myers understands
and acknowledges that the Company's obligation to provide the final installment
of the $220,000 annual payment provided in Paragraph 4.a as consideration for
his obligation under Paragraphs 6, 7, and 8 is contingent upon Myers' execution
of a mutually-agreeable form of release on or about the Termination Date,
releasing any and all Claims, directly or indirectly, arising out of or relating
to his resignation of employment and as Chairman as of the Termination Date.

                c.  

Myers understands and acknowledges that the Company does not admit any violation
of law, liability or invasion of any of his rights and that any such violation,
liability or invasion is expressly denied. The consideration provided under this
Agreement is made for the purpose of settling and extinguishing all claims and
rights (and every other similar or dissimilar matter) that Myers ever had or now
may have or ever will have against the Company to the extent provided in this
Paragraph 7. Myers further agrees and acknowledges that no representations,
promises or inducements have been made by the Company other than as appear in
this Agreement.

                d.  

Myers further understands and acknowledges that:

                       (i)    

The release provided for in this Paragraph 7, including claims under the ADEA to
and including the date of this Agreement, is in exchange for the additional
consideration provided for in this Agreement, to which consideration he was not
heretofore entitled;

                       (ii)   

He has had an opportunity to consult with legal counsel prior to executing this
Agreement and the release provided for in this Paragraph 7, has had an
opportunity to consult with and to be advised by legal counsel of his choice,
fully understands the terms of this Agreement, and enters into this Agreement
freely, voluntarily and intending to be bound;

                       (iii)  

He has been given a period of twenty-one days to review and consider the terms
of this Agreement, and the release contained herein, prior to its execution and
that he may use as much of the twenty-one day period as he desires; and

                       (iv)   

He may, within seven days after execution, revoke this Agreement. Revocation
shall be made by delivering a written notice of revocation to the Vice
President, General Counsel & Secretary at the Company. For such revocation to be
effective, written notice must be actually received by the Vice President,
General Counsel & Secretary at the Company no later than the close of business
on the seventh day after Myers executes this Agreement. If Myers does exercise
his right to revoke this Agreement, all of the terms and conditions of the
Agreement shall be of no force and effect and the Company shall have no
obligation to satisfy the terms or make any payment to Myers as set forth in
Paragraph 4 of this Agreement.

                e.  

Myers will never file a lawsuit or other complaint asserting any claim that is
released in this Paragraph 7. In the event Myers breaches this Paragraph 7.e, he
agrees to indemnify the Company against any costs or expenses, including
attorney fees, that the Company may incur in connection with such breach.

                f.  

Myers and the Company acknowledge that his resignation is by mutual agreement
between the Company and Myers, and that Myers waives and releases any claim that
he has or may have to reemployment.

                g.  

For purposes of the above provisions of this Paragraph 7, the "Company" shall
include its predecessors, subsidiaries, divisions, related or affiliated
companies, officers, directors, stockholders, members, employees, heirs,
successors, assigns, representatives, agents and counsel.

          8.  Confidential Information.

                a.  

Myers acknowledges and agrees that in the performance of his duties as an
officer and employee of the Company, he was or may be brought into frequent
contact with, had or may have access to, and/or became or may become informed of
confidential and proprietary information of the Company and/or information that
is a competitive asset of the Company (collectively, "Confidential Information")
and the disclosure of which would be harmful to the interests of the Company or
its subsidiaries. Confidential Information shall include, without limitation:
(i) customer and distributor information such as names, addresses, sales
histories, purchasing habits, credit status, pricing levels, etc., (ii) certain
prospective customer and distributor information lists, etc., (iii) product and
systems specifications, schematics, designs, concepts for new or improved
products and services and other products and services data, (iv) product and
material costs, (v) suppliers' and prospective suppliers' names, addresses and
contracts, (vi) future corporate planning data, (vii) production methods and
equipment, (viii) marketing strategies, (ix) the Company's financial results and
business condition, (x) any of the foregoing which belong to any other person or
company but to which Myers has had access by reason of his employment with the
Company, and (xi) any other information which constitutes a "trade secret" under
federal or state law. Such Confidential Information is more fully described in
Subparagraph 8.b. Myers acknowledges that the Confidential Information of the
Company gained by Myers during his association with the Company was developed by
and/or for the Company through substantial expenditure of time, effort and money
and constitutes valuable and unique property of the Company.

                b.  

Myers will keep in strict confidence, and will not, directly or indirectly, at
any time, disclose, furnish, disseminate, make available, use or suffer to be
used in any manner any Confidential Information of the Company without
limitation as to when or how Myers may have acquired such Confidential
Information. Myers specifically acknowledges that Confidential Information
includes any and all information, whether reduced to writing (or in a form from
which information can be obtained, translated, or derived into reasonably usable
form), or maintained in the mind or memory of Myers and whether compiled or
created by the Company, which derives independent economic value from not being
readily known to or ascertainable by proper means by others who can obtain
economic value from the disclosure or use of such information, that reasonable
efforts have been put forth by the Company to maintain the secrecy of
confidential or proprietary or trade secret information, that such information
is and will remain the sole property of the Company, and that any retention or
use by Myers of confidential or proprietary or trade secret information after
the termination of Myers' employment with, and performance of services for, the
Company shall constitute a misappropriation of the Company's Confidential
Information.

                c.  

At the conclusion of the Severance Period, Myers will immediately return to the
Company (to the extent he has not already returned), equipment, software,
electronic files, computers, including any laptop, in good condition, all
property of the Company, including, without limitation, property, documents
and/or all other materials (including copies, reproductions, summaries and/or
analyses) which constitute, refer or relate to Confidential Information of the
Company.

                d.  

Myers further acknowledges that his obligation of confidentiality shall survive,
regardless of any other breach of this Agreement or any other agreement, by any
party hereto, until and unless such Confidential Information of the Company
shall have become, through no fault of Myers generally known to the public or
Myers is required by law (after providing the Company with notice and
opportunity to contest such requirement) to make disclosure. Myers' obligations
under this Paragraph 8 are in addition to, and not in limitation or preemption
of, all other obligations of confidentiality which Myers may have to the Company
under general legal or equitable principles or statutes.

          9.  Disclosure. From the date of this Agreement through the end of the
Non-Competition Period, Myers will inform any person, firm, association, or
corporation other than the Company which he intends to be employed by,
associated in business with, or represent of the fact that he is subject to
certain non-competition and confidentiality obligations under this Agreement, a
copy of which has been filed with the Securities and Exchange Commission and is
publicly available.

          10. Breach; Arbitration.

                a.  

If Myers breaches any of the provisions of this Agreement, then the Company may
immediately terminate all remaining payments and benefits described in this
Agreement, plus any expenses and damages incurred as a result of the breach
(including, without limitation, reasonable attorneys' fees), with the remainder
of this Agreement, and all promises and covenants herein, remaining in full
force and effect.

                       (i)    

The Company will not terminate pursuant to Paragraph 10.a any benefits in which
Myers had vested as of the Retirement Date under the Retirement Plans. Myers'
COBRA rights, if any, will not be reduced by any action taken by the Company
under Paragraph 10.a.

                       (ii)   

Myers may challenge any Company action under Paragraph 10.a.

                b.  

The parties agree that either party may seek to resolve any disputes,
controversies, or claims of whatever nature arising out of or relating to this
Agreement or breach thereof through non-binding arbitration before a mutually
agreeable arbitrator or arbitrators. In the alternative, either party may forego
arbitration and elect to file a lawsuit in first instance to resolve any such
disputes. All litigated disputes shall be decided in a court of general
jurisdiction in the State of Ohio, and the parties hereby consent to the
exclusive jurisdiction of such court. In addition, Myers acknowledges and agrees
that the remedy at law available to the Company for breach by Myers of any of
his obligations under Paragraphs 5, 6, and 8 of this Agreement would be
inadequate and that damages flowing from such a breach would not readily be
susceptible to being measured in monetary terms. Accordingly, Myers
acknowledges, consents and agrees that, in addition to any other rights or
remedies which the Company may have at law, in equity or under this Agreement,
upon adequate proof of Myers' violation of any provision of Paragraphs 5, 6, and
8 of this Agreement, the Company shall be entitled to immediate injunctive
relief and may obtain a temporary order restraining any threatened or further
breach, without the necessity of proof of actual damage.

          11. Continued Availability and Cooperation.

                a.  

Myers shall cooperate fully with the Company and with the Company's counsel in
connection with any present and future actual or threatened litigation or
administrative proceeding involving the Company that relates to events,
occurrences or conduct occurring (or claimed to have occurred) during the period
of Myers' employment by the Company. This cooperation by Myers shall include,
but not be limited to:

                       (i)    

making himself reasonably available for interviews and discussions with the
Company's counsel as well as for depositions and trial testimony;

                       (ii)   

if depositions or trial testimony are to occur, making himself reasonably
available and cooperating in the preparation therefor as and to the extent that
the Company or the Company's counsel reasonably requests;

                       (iii)  

refraining from impeding in any way the Company's prosecution or defense of such
litigation or administrative proceeding; and

                       (iv)   

cooperating fully in the development and presentation of the Company's
prosecution or defense of such litigation or administrative proceeding.

                b.  

Myers shall be reimbursed by the Company for reasonable travel, lodging,
telephone and similar expenses incurred in connection with such cooperation,
which the Company shall reasonably endeavor to schedule at times not conflicting
with the reasonable requirements of any employer of Myers, or with the
requirements of any third party with whom Myers has a business relationship
permitted hereunder that provides remuneration to Myers. Myers shall not
unreasonably withhold his availability for such cooperation, and the Company
shall use its best efforts to provide Myers with reasonable advance notice of
any matter with respect to which his assistance is to be sought.

                c.  

Upon the Retirement Date, Myers will update the Company as to the status of all
pending matters for which he was responsible or otherwise involved. During the
Severance Period, Myers will perform such services and provide such
consultations as the Company shall reasonably and specifically request, and
shall not do so if not so requested. This Agreement shall not be construed to
prohibit Myers from engaging in any other employment or any other trade or
business activity that is not in violation of his obligations hereunder.

                d.  

The Company agrees to release Myers and indemnify and hold him harmless against
all liability or loss, and against all claims or actions, arising from or
connected with his past activities as an employee of the Company, including but
not limited to those claims or actions based upon or arising out of negligent or
wrongful acts to persons or property and the defense of any such claims or
actions. Notwithstanding the foregoing, the Company will have no obligation to
release, indemnify, hold harmless or defend Myers for any conduct by Myers that
is intentional or willful or that has arisen from a violation of any statutory
prohibition unless such conduct was specifically requested by the Company. Myers
warrants that he has disclosed to the Company all claims and circumstances and
potential claims and circumstances that may exist or could reasonably be brought
against him concerning his past activities as an employee. The Company will
never file a lawsuit or other complaint asserting any claim that is released by
this Paragraph 11.d. In the event that the Company breaches this Paragraph 11.d,
it agrees to indemnify Myers against any costs or expenses, including attorneys
fees, that he may incur in connection with such breach.

          12. Successors and Binding Agreement.

                a.  

This Agreement shall be binding upon and inure to the benefit of the Company and
any successor of or to the Company, including, without limitation, any persons
acquiring, directly or indirectly, all or substantially all of the business
and/or assets of the Company whether by purchase, merger, consolidation,
reorganization, or otherwise (and such successor shall thereafter be deemed
included in the definition of "the Company" for purposes of this Agreement), but
shall not otherwise be assignable or delegable by the Company.

                b.  

This Agreement shall inure to the benefit of and be enforceable by Myers'
personal or legal representatives, executors, administrators, successors, heirs,
distributees, and/or legatees.

                c.  

Should Myers become incapacitated or die during the Severance Period, his heirs
nonetheless shall receive the $500,000 total "Continued Compensation" provided
for in Paragraph 4.a hereof per year through the Termination Date. Such monies
shall be afforded Myers' heirs in recognition of Myer's past service and
contributions to the Company. For purposes of this Paragraph, "incapacitated"
shall mean Myers becoming substantially limited in any major life function(s)
rendering him unable to perform the essential functions of his employment with
the Company, with or without reasonable accommodation. The entitlements of
Myers' heirs to all other benefits provided for under this Agreement shall be
governed by Plan documents and/or applicable law, but for health insurance
benefit entitlements, which are set forth at Paragraph 4.f of this Agreement.
This Paragraph shall prevail over any inconsistencies with any other provisions
or interpretations of this Agreement.

                d.  

This Agreement is intended to be for the exclusive benefit of the parties
hereto, and except as provided in Subparagraph (a), (b) and (c) of this
Paragraph 12, no third party shall have any rights hereunder. This Agreement is
personal in nature and neither of the parties shall, without the consent of the
other parties, assign, transfer or delegate this Agreement or any rights or
obligations hereunder except as expressly provided in Subparagraphs (a) and
(b) of this Paragraph 12.

          13. Non-Disclosure; Statements to Third Parties. Myers and the Company
hereby agree not: (i) to make any comment to others concerning the status, plans
or prospects of the business of the Company that contains material non-public
information, unless such disclosure is required by law or securities regulation,
or sanctioned by a valid and enforceable confidentiality agreement executed by
the Company; or (ii) to engage in any act or omission that would in either case
subject the Company to public disrespect, scandal or ridicule or have a material
adverse effect on its business, results of operation or financial condition. For
purposes of this Paragraph 13, the "Company" shall mean Myers Industries, Inc.
and its directors, officers, predecessors, parents, subsidiaries, divisions, and
related or affiliated companies.

          14. Non-Disparagement. Myers and the Company each agrees that, during
the term of this Agreement, they each shall not make any voluntary statements or
cause or encourage others to make such statements, that defame or disparage in
any way the personal and/or business reputation, practices, or conduct of any
person with respect to any of the events or decisions associated with Myers'
resignation.

          15. Notices. For all purposes of this Agreement, all communications
provided for herein shall be in writing and shall be deemed to have been duly
given when delivered, addressed to the Company (to the attention of the CEO and
the General Counsel) at its principal executive offices and to Myers at his
principal residence, 53 Aurora Street, Hudson, Ohio 44236, or to such other
address as any party may have furnished to the other in writing and in
accordance herewith. Notices of change of address shall be effective only upon
receipt.

          16. Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such modification, waiver or discharge is agreed to
in writing signed by Myers and the Company. No waiver by either party hereto at
any time of any breach by the other party hereto or compliance with any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, expressed or implied with respect to the subject matter
hereof have been made by any of the parties that are not set forth expressly in
this Agreement and every one of them (if, in fact, there have been any) is
hereby terminated without liability or any other legal effect whatsoever.

          17. Entire Agreement. This Agreement shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof and
shall supersede all prior verbal or written agreements, covenants,
communications, understandings, commitments, representations or warranties,
whether oral or written, by any party hereto or any of its representatives
pertaining to such subject matter.

          18. Governing Law. Any dispute, controversy, or claim of whatever
nature arising out of or relating to this Agreement or breach thereof shall be
governed by and under the laws of the State of Ohio.

          19. Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall nevertheless remain in full force and
effect.

          20. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same Agreement.

          21. Captions and Paragraph Headings. Captions and paragraph headings
used herein are for convenience and are not part of this Agreement and shall not
be used in construing it.

          22. Further Assurances. Each party hereto shall execute such
additional documents, and do such additional things, as may reasonably be
requested by the other party to effectuate the purposes and provisions of this
Agreement.






          IN WITNESS WHEREOF, the parties have executed and delivered this
Agreement as of the date first set forth above.

 

MYERS INDUSTRIES, INC.



























By:

/s/ John C. Orr



















John C. Orr










President and Chief Executive Officer



















Date:

  June 22, 2005



































Witness:

/s/ Kevin C. O'Neil





/s/ Stephen E. Myers



















Stephen E. Myers

















Date:

June 22, 2005

5









